05/18/2022


               IN THE SUPREME COURT OF THE
                    STATE OF MONTANA

                       Case No. DA 21-0533

STAND UP MONTANA, a Montana non-profit
Corporation; CLINTON DECKER; MORGEN HUNT;
GABRIEL EARLE; ERICK PRATHER; BRADFORD
CAMPBELL; MEAGAN CAMPBELL; and JARED ORR,

         Plaintiffs and Appellants,
    v.

MISSOULA COUNTY PUBLIC SCHOOLS,
ELEMENTARY DISTRICT NO. 1, HIGH
SCHOOL DISTRICT NO. 1, MISSOULA
COUNTY, STATE OF MONTANA; TARGET
RANGE SCHOOL DISTRICT NO. 23; and
HELLGATE ELEMENTARY SCHOOL
DISTRICT NO. 4,

           Defendants and Appellees.

STAND UP MONTANA, a Montana
non-profit corporation; JASMINE
ALBERINO; TIMOTHY ALBERINO;
VICTORIA BENTLEY; DAVID DICKEY;
WESLEY GILBERT; KATIE GILBERT;
KIERSTEN GLOVER; RICHARD
JORGENSON; STEPHEN PRUIETT;
LINDSEY PRUIETT; ANGELA
MARSHALL; SEAN LITTLEJOHN; and
KENTON SAWDY,

         Plaintiffs and Appellants,
    v.
BOZEMAN SCHOOL DISTRICT NO. 7,
MONFORTON SCHOOL DISTRICT NO. 27,
and BIG SKY SCHOOL DISTRICT NO. 72,

             Defendants and Appellees.

         ORDER GRANTING MOTION FOR DISMISSAL OF
            CLAIMS OF APPELLANT DAVID DICKEY

      On Appeal from the Montana Fourth Judicial District Court
              Missoula County, Cause No. DV-21-1031
                      Before Hon. Jason Marks

    On Appeal from the Montana Eighteenth Judicial District Court
               Gallatin County, Cause No. DV-21-975B
                   Before Hon. Rienne H. McElyea

Quentin M. Rhoades                 Elizabeth A. Kaleva
RHOADES & ERICKSON                 Kevin A. Twidwell
PLLC                               Elizabeth A. O’Halloran
430 Ryman Street                   KALEVA LAW OFFICES
Missoula, Montana 59802            1911 S. Higgins Ave.
Telephone: 406-721-9700            P.O. Box 9312
qmr@montanalawyer.com              Missoula, MT 59807
courtdocs@montanalawyer.com        eakaleva@kalevalaw.com
For Appellants                     ktwidwell@kalevalaw.com
                                   bohalloran@kalevalaw.com
                                   For Appellees

     Pursuant to the Unopposed Motion for Dismissal filed by David

Dickey, and with good cause appearing,

     IT IS HEREBY ORDERED that the claims of David Dickey in the

above entitled action are voluntarily dismissed with prejudice.

                                   2
                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 18 2022